Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 1.1 Fixed to Floating Rate Capital Securities BB&T Capital Trust IV Guaranteed to the extent set forth in the Guarantee Agreement by BB&T Corporation Underwriting Agreement June 5, 2007 To the Representatives named in Schedule I hereto of the Underwriters named in Schedule II hereto Ladies and Gentlemen: BB&T Capital Trust IV (the  Trust ), a statutory trust created under the Statutory Trust Act (the  Delaware Act ) of the State of Delaware (Chapter 38, Part V, Title 12 of the Delaware Code, 12 Del. C. Sections 3801 et seq.), and BB&T Corporation, a North Carolina corporation (the  Company  and, together with the Trust, the  Offerors ), confirm their agreement (the  Agreement ) with the Representatives (as defined below) named in Schedule I hereto and each of the other Underwriters named in Schedule II hereto (collectively, including the Representatives, the  Underwriters ), with respect to the issue and sale by the Trust and the purchase by the Underwriters, acting severally and not jointly, of the respective number set forth opposite their names in Schedule II of the Fixed to Floating Rate Capital Securities (liquidation amount of $1,000 per security and $600,000,000 aggregate) of the Trust (the  Capital Securities ). The terms of the Capital Securities are specified in the final term sheet attached as Schedule III hereto. The Capital Securities will be fully and unconditionally guaranteed by the Company (the  Capital Securities Guarantee ), to the extent described in the Prospectus (as defined below), with respect to distributions and payments upon liquidation, redemption and otherwise pursuant to the Guarantee Agreement (the  Guarantee Agreement ), to be dated on or prior to the Closing Date (as defined in Section 3 herein), between the Company and U.S. Bank National Association, a national banking association ( U.S. Bank ), as Trustee (the  Guarantee Trustee ). The Capital Securities issued in book-entry form will be issued to Cede & Co., as nominee of The Depository Trust Company ( DTC ), pursuant to a letter of representations, to be dated on or prior to the Closing Date (the  DTC Agreement ), among the Trust and DTC. The entire proceeds from the sale of the Capital Securities will be combined with the entire proceeds from the sale by the Trust to the Company of its common securities (the  Common Securities ), and will be used by the Trust to purchase $600,010,000 of Floating Rate Junior Subordinated Debentures, with a scheduled maturity of June 12, 2057 and a final repayment date of June 12, 2077 (the “ Junior Subordinated Debentures ”), issued by the Company. The Capital Securities and the Common Securities will be issued pursuant to the Trust Agreement, dated as of May 30, 2007, as amended and restated by the Amended and Restated Trust Agreement of the Trust, to be entered into on or prior to the Closing Date in substantially the form previously provided to you (the “ Trust Agreement ”), among the Company, as Depositor, M. Patricia Oliver and Christopher L. Henson, as administrative trustees (the “ Administrative Trustees ”), U.S. Bank, as property trustee (the “ Property Trustee ”), and Wilmington Trust Company, as Delaware trustee (the “ Delaware Trustee ” and, together with the Property Trustee, the Administrative Trustees, and the Indenture Trustee, as defined below, the “ Trustees ”). The Junior Subordinated Debentures will be issued pursuant to a Junior Subordinated Indenture dated as of August 18, 2005, to be supplemented by a Fourth Supplemental Indenture to be dated on or prior to the Closing Date (collectively, the “ Indenture ”), between the Company and U.S. Bank, as trustee (the “ Indenture Trustee ”). The Capital Securities, the Capital Securities Guarantee and the Junior Subordinated Debentures may be collectively referred to herein as the “ Securities .” The Indenture, the Trust Agreement and the Guarantee Agreement, the DTC Agreement and this Agreement may be referred to herein collectively as the “ Operative Documents .” The term “ Underwriters ” as used herein shall be deemed to mean the several persons, firms or corporations (including the Representatives hereinafter mentioned) named in Schedule II hereto, and the term “ Representatives ” as used herein shall be deemed to mean the Representatives named in Schedule I hereto. If there shall be only one person, firm or corporation named in Schedule I hereto, the term “ Representatives ” as used herein shall mean that person, firm or corporation. All obligations of the Underwriters hereunder are several and not joint. Unless otherwise stated, any action under or in respect of this Agreement taken by the Representatives will be binding upon all the Underwriters. The Offerors understand that the Underwriters propose to make a public offering of the Capital Securities (as guaranteed by the Capital Securities Guarantee) on the terms and in the manner set forth herein and agree that the Underwriters may resell, subject to the conditions set forth herein, all or a portion of the Capital Securities. The Offerors have jointly filed with the Commission an “automatic shelf registration statement” as defined under Rule 405 on Form S-3 under the Securities Act of 1933, as amended (the “ Securities Act ”) (File No. 333-134261) in respect of the Securities not earlier than three years prior to the date hereof; pursuant to the Securities Act, such registration statement, and any post-effective amendment thereto, became effective on filing (the base prospectus filed as part of such registration statement, in the form in which it has most recently been filed with the Commission on or prior to the date of this Agreement, is hereinafter called the “ Base Prospectus ”; any preliminary prospectus (including any preliminary prospectus supplement) relating to the Securities 2 filed with the Commission pursuant to Rule 424(b) is hereinafter called a “ Preliminary Prospectus ”; the various parts of such registration statement, including all exhibits thereto but excluding any Trustee’s Statement of Eligibility on Form T-1 (each a “ Form T-1 ”), and including any prospectus supplement relating to the Securities that is filed with the Commission and deemed by virtue of Rule 430B to be part of such registration statement, each as amended at the time such part of the registration statement became effective, are hereinafter collectively called the “ Registration Statement ”; the Base Prospectus, as amended and supplemented immediately prior to the Applicable Time (as defined in Section 1(A)(c) hereof), and the Preliminary Prospectus most recently filed prior to the Applicable Time are, collectively, hereinafter called the “ Pricing Prospectus ”; the form of the final prospectus relating to the Capital Securities filed with the Commission pursuant to Rule 424(b) in accordance with Section 5(A)(a) is hereinafter called the “ Prospectus ”; any reference herein to the Base Prospectus, the Pricing Prospectus, any Preliminary Prospectus or the Prospectus shall be deemed to refer to and include the documents incorporated by reference therein pursuant to Item 12 of Form S-3 under the Securities Act, as of the date of such prospectus; any reference to any amendment or supplement to the Base Prospectus, the Pricing Prospectus, any Preliminary Prospectus or the Prospectus shall be deemed to refer to and include any post-effective amendment to the Registration Statement, any prospectus supplement relating to the Capital Securities filed with the Commission pursuant to Rule 424(b) and any documents filed under the Securities Exchange Act of 1934, as amended (the “ Exchange Act ”), and incorporated therein, in each case after the date of the Base Prospectus, such Preliminary Prospectus, or the Prospectus, as the case may be; any reference to any amendment to the Registration Statement shall be deemed to refer to and include any annual report of the Company filed pursuant to Section 13(a) or 15(d) of the Exchange Act after the effective date of the Registration Statement that is incorporated by reference in the Registration Statement; and any “issuer free writing prospectus” as defined in Rule 433 relating to the Capital Securities is hereinafter called an “ Issuer Free Writing Prospectus ”). For purposes of this Agreement, all references to the Registration Statement, Base Prospectus, Preliminary Prospectus, Pricing Prospectus or Issuer Free Writing Prospectus, or to any amendment or supplement to any of the foregoing shall be deemed to include the copy filed with the Commission pursuant to EDGAR. All references in this Agreement to financial statements and schedules and other information which is “contained,” “included” or “stated” (or other references of like import) in the Registration Statement, Base Prospectus, Preliminary Prospectus, Pricing Prospectus or Issuer Free Writing Prospectus shall be deemed to mean and include all such financial statements and schedules and other information which is incorporated by reference into the Registration Statement, Base Prospectus, Preliminary Prospectus, Pricing Prospectus or Issuer Free Writing Prospectus, as the case may be; and all references in this Agreement to amendments or supplements to the Registration Statement, Base Prospectus, Preliminary Prospectus or Pricing Prospectus shall be deemed to mean and include the filing of any document under the Exchange Act which is 3 incorporated by reference into the Registration Statement, Base Prospectus, Preliminary Prospectus or Pricing Prospectus, as the case may be. Certain terms used in this Agreement are defined in Section 18 hereof. 1. Representations and Warranties . (A) The Offerors jointly and severally represent and warrant to, and agree with, each Underwriter, as of the date hereof and as of the Closing Date (in each case, a “ Representation Date ”) as set forth below in this Section 1 (except that the representation, warranty and agreement in paragraph (d) of the Section 1(A) is given only by the Company and not by the Trust). (a) No stop order suspending the effectiveness of the Registration Statement or any part thereof has been issued, no proceeding for that purpose has been initiated or threatened by the Commission and no notice of objection of the Commission to the use of the Registration Statement or any post-effective amendment thereto pursuant to Rule 401(g)(2) has been received by the Company or the Trust. (b) No order preventing or suspending the use of any Preliminary Prospectus or any Issuer Free Writing Prospectus has been issued by the Commission, and each Preliminary Prospectus, at the time of filing thereof, conformed in all material respects to the requirements of the Securities Act and the rules and regulations of the Commission under the Securities Act (the “Securities Act Regulations” ) and the Trust Indenture Act of 1939, as amended (the “ Trust Indenture Act ”) and the rules and regulations of the Commission under the Trust Indenture Act (the “ Trust Indenture Act Regulations ”), and did not contain an untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein, in the light of the circumstances under which they were made, not misleading; provided , however , that this representation and warranty shall not apply to any statements or omissions made in reliance upon and in conformity with information furnished in writing to the Company by an Underwriter expressly for use therein. (c) For the purposes of this Agreement, the “ Applicable Time ” is 5:00 P.M. (New York City time) on the date of this Agreement.
